Citation Nr: 1744187	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  10-39 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for a service-connected anxiety disorder (also claimed as adjustment disorder, psychosis, depression, and personality disorder), currently evaluated as 50 percent disabling.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral lower extremity neurological disability, to include as secondary to service-connected back disability. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1978 and October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision for a bilateral lower extremity neurological disability and a February 2014 rating decision for an anxiety disorder, as issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2013, July 2014, and May 2016, the Board remanded the claims for additional development.  That development having been addressed, the case has since returned to the Board.

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript is of record. 

Although the RO has reopened this claim, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

The claim of entitlement to an increased rating for a service-connected anxiety disorder is addressed in the REMAND below.


FINDINGS OF FACT

1. In an April 2007 decision, the Board denied entitlement to service connection claim for a lower extremity neurological disability.

2. Additional evidence received since the April 2007 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a lower extremity neurological disability.

3. The Veteran does not have a current diagnosis of a neurological disability of his lower extremities. 


CONCLUSIONS OF LAW

1.  The April 2007 Board decision, which denied service connection for lower extremity neurological disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2016).

2. Since the April 2007 Board decision, new and material evidence has been submitted to reopen the service connection claim for a lower extremity neurological disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).

3. The criteria for entitlement to service connection for a lower extremity neurological disability are not satisfied.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neurological Disability of the Lower Extremities

New and Material Evidence

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a lower extremity neurological disability.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial- regardless of whether the denial was on the merits or on procedural grounds-to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Service connection claim for lower extremity neurological disability was denied in the April 2007 Board decision due to a lack of a diagnosis for peripheral neuropathy as due to the cervical and lumbar spine.  

In April 2007, the Board denied the Veteran's claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  That decision is final.  See 38 U.S.C.A. § 7104.

The relevant evidence submitted since the April 2007 Board opinion consists of additional medical evidence and a Board hearing.  This evidence, evidence not previously submitted to decision makers and relating to an unestablished fact necessary to support the claim, raises a reasonable possibility of substantiating the claim and the Board finds that it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a)

Thus, as the Board finds that new and material evidence has been submitted, the claim for service connection for lower extremity neurological disability is reopened. See 38 C.F.R. § 3.156 (a)(2016).

Merits of the Claim

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection will be established on a secondary basis for current disability that is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish secondary service connection based on causation, the evidence must show that the claimant has a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a). 

To establish secondary service connection based on aggravation, the evidence must show an increase in severity of a disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310 (b).  Service connection for a nonservice-connected disease or injury based on aggravation will not be established absent medical evidence of the baseline level of severity of such disease or injury created before the onset of aggravation, or the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

The Board has reviewed the evidence of record, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (d)(1) (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of all evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran asserts that he developed a bilateral lower extremity neurological disorder as a result of his service-connected lower back disability.  See April 2009 Notice of Disagreement, July 2011 Veteran Correspondence.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

VA treatment records show that the Veteran was treated for pain and numbness radiating to his left and right lower extremities in August 2008.  

The Veteran was afforded a VA C&P Examination in March 2009.  At that
time, he reported shooting pain into his hips and numbness in the legs.  Upon
physical examination, the Veteran's lower extremities demonstrated normal
vibration, pinprick, light touch, and position sense.  He had hypoactive bilateral
knee and ankle jerk.  As to the etiology of the Veteran's bilateral lower extremity neurological symptoms, the examiner opined that the Veteran's numbness in the back of both legs was less likely as not secondary to his service-connected back disability.  She explained that the numbness in the legs is most likely a referred sensation from the lower back and does not constitute a separate clinical problem or radiculopathy.  The examiner further noted that the MRI results of the Veteran's back revealed no evidence of nerve root impingement to suggest a radiculopathy secondary to his back condition. 

A September 2010 neurology clinic note indicated the Veteran's continued complaints of shooting pain down his bilateral lower extremities, right greater than left.  He also complained of tingling and numbness in his feet.  Subsequent to the neurology note and in consultation with the Neurology Resident, the Veteran's treating physician indicated that the Veteran clinically appeared to have L5 and S1 radiculopathy.

A November 2013 VA C&P Examination Report also found the Veteran's numbness in his legs to be a referred sensation.  Based on a February 25, 2013 MRI, the examiner found that the Veteran did not suffer from nerve impingement due to his lumbar spine condition.  

An independent medical opinion was obtained on February 2014.  The doctor stated that the Veteran had no evidence of a neurological disability
affecting his lower extremities.  The doctor noted that mention had been made of the Veteran having a radiculopathy of the lower extremities or a neurological disability, to include in the September 2010 VA treatment record; however, they are not diagnosed by complaints of numbness, pain, or tingling.  Rather, it also requires the presence of abnormalities in the neurological physical examination which would include that of the motor strength, muscle atrophy presence, straight leg raising test, reflexes, and sensory determinations.  The examiner stated that in this particular Veteran's case, there were no motor or sensory deficits, muscular atrophy or muscular tone, or gait disturbances arising from the lumbar spine.  This was provided by serial neurological examinations conducted by many medical providers including the Physical Therapy, Neurosurgical, Neurology, and Primary Care service in addition to C&P evaluators.  The doctor further stated that the neurological examination conducted in September 2010 did not show any sensory, motor, or gait abnormalities compatible with a radiculopathy which should have been present.  Also, the later MRI of the lumbar spine ordered by the September 2010 provider did not confirm there was an objective basis for a radiculopathy, and had this information been present at the September 2010 clinic visit, that
medical practitioner would have concluded that the Veteran would not
have had a radiculopathy of the lower extremities.  The doctor stated that the objective findings from the lumbar spine imaging studies February 2013 and November 2010 showed no herniated discs, spinal canal stenosis, or disc impingement on the exiting nerve roots.

A January 2015 EMG/NCS study of the Veteran's lower extremities was normal with no electrodiagnostic evidence of a neuropathy.

In sum, the March 2009, November 2013, and February 2014 VA examiners determined that the Veteran did not have a diagnosis of a neurological disorder of his lower extremities, to include radiculopathy.  While the September 2010 VA treating physician indicated that the Veteran clinically appeared to have L5 and S1 radiculopathy, this was not supported on subsequent diagnostic testing, to include the November 2010 and February 2013 lumbar spine imaging studies.  The February 2014 VA examiner further pointed out that the neurological examination conducted in September 2010 did not show any sensory, motor, or gait abnormalities compatible with a radiculopathy which should have been present, and that the later MRI of the lumbar spine ordered by the September 2010 provider did not confirm there was an objective basis for a radiculopathy.  Thus, the Board finds that the September 2010 VA physician's statement that the Veteran appeared to have L5 and S1 radiculopathy lacks probative value.  On the other hand, the February 2014 VA examiner's opinion, which was based upon a longitudinal review of the record and included a detailed rationale supported by specific medical findings and diagnostic testing in the Veteran's records, carries great probative value.
 
Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a neurological disorder of his lower extremities, including radiculopathy or neuropathy.  While the Veteran believes he currently has a neurological disorder of the lower extremities, he is competent to describe his symptoms but not to provide a diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).  Further, his opinion is outweighed by that of the February 2014 VA examiner, give the examiner's medical training and expertise.

Without a current disability, the Veteran is not entitled to service connection on any basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a bilateral lower extremity neurological disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a lower extremity neurological disability is denied.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from this additional remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran was most recently afforded a VA psychiatric examination in January 2014.  Since that time, evidence has been received, including an April 2017 letter from his VA psychiatrist, suggesting that his anxiety disorder has worsened.  As such, the case must be remanded in order to schedule the Veteran for a current VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA treatment records, dated from February 2010 forward, have been obtained.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the current level of severity of her service-connected anxiety disorder.  The Veteran's claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner in conjunction with the examination.  The appropriate Disability Benefits Questionnaires (DBQ) should be filled out for this purpose, if possible.

3.  Finally, upon completion of the foregoing and any other development that may be indicated, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


